Citation Nr: 1725574	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-28 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for worsening of a heart disorder, claimed as caused by VA's failure to property treat the heart disorder from August 2010 until August 2012.  

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to in-service herbicide agent exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from August 1972 to August 1978.  The Veteran died in April 2017.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  See June 2017 decision granting the request to substitute following a May 2017 request for substitution of claimant upon death of claimant (VA Form 21P-0847).   

This appeal comes to the Board of Veterans' Appeals (Board) from March 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for service connection for COPD, PTSD, and depression was received in April 2010.  The March 2012 rating decision, in pertinent part, denied service connection for COPD and PTSD.  A claim for compensation under 38 U.S.C.A. § 1151 for worsening of a heart disorder, claimed as caused by VA treatment, was received in January 2013.  The May 2014 rating decision denied compensation under 38 U.S.C.A. § 1151 for worsening of a heart disorder due to claimed negligence on the part of VA.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The claim on appeal has been recharacterized to conform to Clemons.  

The Veteran filed a claim for service connection for ischemic heart disease, to include as due to in-service herbicide agent exposure.  See February 2017 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  While March 2017 correspondence indicates that the Agency of Original Jurisdiction (AOJ) was working on the claim, it does not appear that this issue has continued to be processed since the Veteran's death.  The appellant has since been substituted to continue the pending claim to completion.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Finally, with respect to the claims of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death and burial benefits, see April 2017 applications for DIC and burial benefits, it is clear from the claims file that the AOJ is actively developing these claims prior to adjudication.  The Board finds that referring these issues to the AOJ would be needlessly redundant.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the AOJ.  


REMAND

On August 2014 and March 2016 substantive appeals (on VA Form 9), following the issuance of June 2014 and January 2016 statements of the case with regard to the issues on appeal, the Veteran requested a Board hearing at the local RO in 

St. Petersburg, Florida, before a Veterans Law Judge (Travel Board hearing).  The Veteran died in April 2017; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the pending appeal to completion.  The appellant has stepped into the shoes of Veteran for purposes of this appeal, has not indicated a desire to withdraw the pending hearing request, and no hearing has yet to be carried out; therefore, a remand is necessary to schedule a Board hearing at the local RO (Travel Board hearing)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a hearing before the Board at the local RO in St. Petersburg, Florida (Travel Board hearing).  Once the hearing is conducted, or in the event the appellant cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





